IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 June 19, 2008
                                No. 07-30713
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

NOAH MOORE

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:03-CR-282-1


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Noah Moore, federal prisoner # 24804-013, appeals the denial of his FED.
R. CRIM. P. 33 motion for a new trial. He argues that the Government failed to
disclose a tacit agreement with a testifying witness, entitling him to a new trial
pursuant to Brady v. Maryland, 373 U.S. 83 (1963).
      Nondisclosure of evidence affecting the credibility of a witness whose
reliability may be determinative of guilt violates Brady. United States v.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30713

Edwards, 442 F.3d 258, 264 (5th Cir. 2006). There is no record evidence,
however, of a tacit promise made by the Government promising the witness
leniency in exchange for his testimony. Consequently, Moore has not shown the
existence of suppressible evidence, see id. at 266-67; United States v. Nixon, 881
F.2d 1305, 1311 (5th Cir. 1989), and, as such, has not shown an abuse of
discretion on the part of the district court in denying his motion for a new trial.
See United States v. Infante, 404 F.3d 376, 387 (5th Cir. 2005).
      AFFIRMED.




                                        2